Case 1:17-cr-00055-TWP-DML Document 61 Filed 08/04/21 Page 1 of 2 PageID #: 244




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
                                Plaintiff,          )
                                                    )
                           v.                       )     No. 1:17-cr-00055-TWP-DML
                                                    )
 TERRON T. NEWBOLT,                                 ) -01
                                                    )
                                Defendant.          )

                ORDER ADOPTING REPORT AND RECOMMENDATION

        On August 3, 2021, the Magistrate Judge submitted his Report and Recommendation

 regarding the United States Probation Office's Petition for Warrant or Summons for Offender

 Under Supervision (Dkt. 53). The parties waived the fourteen-day period to object to the Report

 and Recommendation.        The Court, having considered the Magistrate Judge's Report and

 Recommendation, hereby adopts the Magistrate Judge's Report and Recommendation.

        As per the Report and Recommendation, Defendant is to be taken into custody immediately

 pending the District Judge’s action on this Report and Recommendation. Defendant is remanded

 to the custody of the U.S. Marshals Service.


        IT IS SO ORDERED.

        Date:   8/4/2021
Case 1:17-cr-00055-TWP-DML Document 61 Filed 08/04/21 Page 2 of 2 PageID #: 245




 Distribution:

 Cindy Jane Cho
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 cindy.cho@usdoj.gov

 Barry D. Glickman
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 barry.glickman@usdoj.gov
